Citation Nr: 1224783	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke. 

2.  Entitlement to service connection for a mental disability. 

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for headaches, to include as secondary to service-connected left ear disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to July 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a Travel Board hearing before the undersigned in May 2012.  A transcript of that hearing is of record. 

In May 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In a July 2010 decision, the Board denied entitlement to service connection for residuals of stroke, mental disability, heart disability, and back disability as well as remanded the claim for entitlement to service connection for headaches for additional development, to include obtaining a VA medical opinion.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court). 

In December 2010, the Court granted the parties' Joint Motion for an Order Partially Vacating and Remanding the Board Decision of July 2010.  Pursuant to the actions requested in the December 2010 Joint Motion, the Court vacated the Board's decision and remanded the issues of entitlement to service connection for residuals of stroke, mental disability, heart disability, and back disability to the Board for readjudication. 

This case was again remanded by the Board in February 2011 for additional development, to include scheduling the Veteran for a Travel Board hearing.  A review of the record indicates that the Board's February 2011 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a stroke, a mental disability, a heart disability, a back disability, and headaches.  

In its May 2008 remand instructions, the Board directed the RO to contact the Social Security Administration (SSA) and request copies of all records used in determining the Veteran's entitlement to disability benefits.  Specifically, the Board instructed that, "Any decision rendered by an Administrative Law Judge must also be obtained and associated with the claims folder.  All attempts to obtain these records must be documented for inclusion in the folder.  If there are no records, it must be so stated, in writing, for inclusion in the folder."

Pursuant to the Board's May 2008 remand instructions, the RO sent correspondence to the SSA dated in June 2008 and November 2008 requesting it to send a copy of the SSA decision awarding the Veteran disability benefits, as well as a copy of the evidence upon which the decision was based.  However, in November 2008, the SSA responded that it was "[u]nable to located [sic] Medical Record."  

The case was returned to the Board in July 2010, at which time the Board determined that the requested development had been completed to the extent possible and that no further action was necessary to comply with the Board's remand directives.  The Board then denied the Veteran's claims of entitlement to service connection for residuals of a stroke, a mental disability, a heart disability, and a back disability.

However, in the December 2010 Joint Motion for an Order Partially Vacating and Remanding the Board Decision, the parties to the Joint Motion stipulated that the Board failed to consider whether VA satisfied its duty to assist in the development of the Veteran's claim under 38 U.S.C.A. § 5103A(b).  Specifically, the parties indicated that a review of the claims file did not demonstrate that VA ever informed the Veteran of its inability to obtain his SSA records, nor that VA ever determined that it was reasonably certain that such records did not exist or that further attempts to obtain them would be futile.  Additionally, the parties noted that the SSA's November 2008 response merely stated that it was unable to locate the Veteran's medical records.  As such, the SSA's response did not comply with the Board's May 2008 remand instructions because it did not make note of its inability to locate any decisions rendered by an SSA Administrative Law Judge.  Therefore, the parties directed VA to attempt to determine whether SSA has any other records, aside from medical records, relevant to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the SSA and request copies of all records used in determining the Veteran's entitlement to disability benefits, to include any decision rendered by an Administrative Law Judge.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

